 1   Gregory L. Spallas, SBN 129306
     PHILLIPS, SPALLAS & ANGSTADT LLP
 2   505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Tel: (415) 278-9400
 4   Fax: (415) 278-9411
     gspallas@psalaw.net
 5   khall@psalaw.net
 6
     Attorneys for Defendant
 7   WAL-MART ASSOCIATES, INC.
 8   James C. Ashworth, SBN 151272
 9   The Ashworth Law Office
     920 Court Street, No. 98
10   Woodland, CA 95776
     Tel: (530) 574-1130
11
     Fax: (530) 564-4987
12   jim@TheAshworthLawOffice.com

13   Attorney for Plaintiff
     RONALD L. BELL
14
15                                   UNITED STATES DISTRICT COURT

16                 EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO DIVISION

17
     RONALD L. BELL,                                       )    Case No. 2:18-CV-02930-KJM-DMC
18                                                         )
                                                           )
19                   Plaintiff,                                 STIPULATION AND ORDER RE
                                                           )
                                                                EXTENSION OF DISCOVERY CUTOFF
20           vs.                                           )
                                                           )
21   WAL-MART ASSOCIATES, INC., a                          )
     Delaware Corporation and DOES 1 through               )
22   25, inclusive.
                                                           )    U.S. District Judge Kimberly J. Mueller
23                   Defendants.                           )    Courtroom 3
                                                           )
24                                                         )
25                                                         )

26
27
28                                                          1
                                  Stipulation and Order re Extension of Discovery Cutoff
                                           Case No. 2:18-CV-02930-KJM-DMC
 1            Plaintiff RONALD L. BELL and Defendant WAL-MART ASSOCIATES, INC. hereby
 2   submit the following Stipulation and Proposed Orders to extend the discovery and motion cutoff
 3   dates:
 4            WHEREAS, pursuant to the court’s Order, the current discovery cutoff date in this is
 5   matter is scheduled for February 14, 2020 (see court document No. 18 at 1:20);
 6            WHEREAS, there is currently no trial date on calendar;
 7
              WHEREAS, the parties have scheduled a mediation of this matter to occur on February
 8
     24, 2020;
 9
              WHEREAS, Plaintiff intended to, and requested, to take the depositions of three of
10
     Defendant WAL-MART’S employees on February 5, 2020 and Walmart had agreed to produce
11
     the three employees on that date for deposition;
12
              WHEREAS, Plaintiff’s counsel fell very ill in early February 2020 making it impossible
13
     for him to take the three depositions of the Walmart employees;
14
              WHEREAS, due to scheduling complications based on the unavailability of the witnesses
15
     and counsel, the next available date for the three depositions to occur is February 27, 2020, at
16
17   which time Walmart has agreed to produce the three employees for depositions in Chico, CA;

18            WHEREAS, the parties request a continuance of the discovery cutoff date from February

19   14, 2020 to February 28, 2020;

20            WHEREAS, the continuance of the discovery cutoff requires continuing the expert

21   designation to March 20, the supplemental designation to April 3, 2020, the expert discovery
22   cutoff to May 8, 2020, and the final day to have dispositive motions heard to July 31, 2020; and
23            WHEREAS, the parties do not believe that the continuance of the discovery cutoff date
24   will affect any other dates ordered by the court.
25   //
26   //
27
     //
28                                                       2
     //
                               Stipulation and Order re Extension of Discovery Cutoff
                                        Case No. 2:18-CV-02930-KJM-DMC
 1   Date: February 17, 2020                PHILLIPS, SPALLAS & ANGSTADT LLP
 2
 3
                                            By:             /s/ Gregory L. Spallas
 4                                                   Gregory L. Spallas
                                                     Attorneys for Defendant
 5                                                   WAL-MART ASSOCIATES, INC.
 6
 7
     Date: February 17, 2020                THE ASHWORTH LAW OFFICE
 8
 9
10                                          By:             /s/ James C. Ashworth
                                                     James C. Ashworth
11
                                                     Attorney for Plaintiff
12                                                   RONALD L. BELL

13
                                                    ORDER
14
15
16   Pursuant to the parties’ stipulation, IT IS ORDERED THAT:

17           The discovery cutoff date be continued to February 28 2020.

18           The expert designation date be continued to March 20, 2020.

19           The supplemental expert designation date be continued to April 3, 2020.
20           The expert discovery cutoff date be continued to May 8, 2020.
21           The date to have dispositive motions heard be continued to July 24, 2020.
22
23          IT IS SO ORDERED
24
25   Dated: February 19, 2020.
26
27
28                                                       3
                               Stipulation and Order re Extension of Discovery Cutoff
                                        Case No. 2:18-CV-02930-KJM-DMC
